        Case 5:20-cv-04080-KHV-ADM Document 1 Filed 11/25/20 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

LARRY D. ROBBINS,                              )
                                               )
               Plaintiff,                      )
                                               )
        v.                                     )     Case No. 5:20-CV-04080
                                               )
GLOBAL SPECTRUM, L.P.,                         )     State Court Case No. 2020-CV-000555
                                               )
               Defendant.                      )
                                               )

                                   NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1332, 1441, 1445, and 1446, and Rules 40.2, 81.1, and 81.2 of

the Local Rules of this Court, Defendant Global Spectrum, L.P. hereby gives notice of the removal

of this cause of action to the United States District Court for the District of Kansas. Defendant

states the following as grounds for removal.

                             PROCEDURAL STATUS OF THE CASE

        1.     On October 21, 2020, Plaintiff commenced this action by filing his Petition in the

District Court of Shawnee County, Kansas. The suit is numbered 2020-CV-000555.

        2.     The District Court of Shawnee County, Kansas issued its Summons on October 22,

2020.

        3.     Global Spectrum, L.P. received the Summons and Petition on October 26, 2020.

        4.     Pursuant to Local Rule 81.1(b)(2), this Notice of Removal is being filed in the

Topeka record office of the Clerk of the United States District Court for the District of Kansas.
       Case 5:20-cv-04080-KHV-ADM Document 1 Filed 11/25/20 Page 2 of 4




               BASIS FOR FEDERAL COURT ORIGINAL JURISDICTION

       5.      Plaintiff’s Petition seeks damages in excess of $75,000.00 against Defendant,

exclusive of interest and costs.

       6.      Upon information and belief, Plaintiff is a resident and citizen of the state of

Kansas.

       7.      Defendant Global Spectrum, L.P. is a limited partnership organized under the laws

of the State of Pennsylvania with its principal place of business in Philadelphia, Pennsylvania.

       8.      The partners of Defendant Global Spectrum, L.P. are Spectra US, LLC and Global

Spectrum, LLC. Global Spectrum, LLC, is a general partner and is a Pennsylvania limited liability

company. Spectra US, LLC, is a limited partner and is also a Pennsylvania limited liability

company.

       9.      Accordingly, there is complete diversity of citizenship between Plaintiff and

Defendant.

       10.     Because this action is between citizens of different states and the matter in

controversy exceeds $75,000.00, exclusive of interest and costs, this Court has original jurisdiction

over the claims alleged in Plaintiff’s Petition under 28 U.S.C. § 1332(a).

                                   PROPRIETY OF REMOVAL

       11.     This Court has original jurisdiction of this matter under 28 U.S.C. § 1332(a).

       12.     This Notice of Removal is timely because it is filed within thirty (30) days of

Spectrum’s receipt of the Petition in accordance with 28 U.S.C. § 1446(b).

       13.     Global Spectrum, L.P. is not a citizen of the State of Kansas.

       14.     This matter is properly removable under 28 U.S.C. §§ 1441(a) and (b).

       15.     Removal of this matter is not barred by 28 U.S.C. § 1445.



                                                 2
        Case 5:20-cv-04080-KHV-ADM Document 1 Filed 11/25/20 Page 3 of 4




        16.      Pursuant to 28 U.S.C. § 1446(a), Defendant has attached hereto as Exhibit A copies

of all process, pleadings and orders served upon Defendant in this matter.

        17.      Pursuant to 28 U.S.C. § 1446(d), Defendant will file a copy of this Notice of

Removal with the District Court of Shawnee County, Kansas; will provide prompt notice to all

adverse parties; and pursuant to Local Rule 81.1(c)(3), will file proof of service of all notices and

filings with the Clerk of the United States District Court for the District of Kansas.

        WHEREFORE, Defendant removes the above-captioned action from the District Court of

Shawnee County, Kansas to the United States District Court for the District of Kansas.

                            DESIGNATION OF PLACE OF TRIAL

        Pursuant to Local Rule 40.2(c), Defendant hereby designates Topeka, Kansas as the place

of trial in this matter.


                                                      Respectfully submitted,

                                                      DYSART TAYLOR COTTER
                                                      McMONIGLE & MONTEMORE, P.C.

                                                      By     /s/ John F. Wilcox, Jr.
                                                      John F. Wilcox, Jr.            KsBar#16594
                                                      Meghan A. Litecky              KSBar#27383
                                                      4420 Madison Avenue
                                                      Kansas City, MO 64111
                                                      (816) 931-2700
                                                      (816) 931-737 – FAX
                                                      jwilcox@dysarttaylor.com
                                                      mlitecky@dysarttaylor.com

                                                      ATTORNEYS FOR DEFENDANT
                                                      GLOBAL SPECTRUM, L.P.




                                                  3
       Case 5:20-cv-04080-KHV-ADM Document 1 Filed 11/25/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

        The undersigned that on 25th day of November, 2020, a true and correct copy of the above
and foregoing was filed via the Court’s electronic filing system, which will transmit notice of said
filing via electronic mail to counsel of record for the parties.


                                                      /s/ John F. Wilcox, Jr.
                                                     ATTORNEY FOR DEFENDANT
                                                     GLOBAL SPECTRUM, L.P.




                                                 4
